     4:19-cv-02502-DCC       Date Filed 03/29/21    Entry Number 31      Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

Sharon Bishop,                   )              Case No. 4:19-cv-02502-DCC
                                 )
                  Plaintiff,     )
                                 )
v.                               )                          ORDER
                                 )
Commissioner of Social Security, )
                                 )
                  Defendant.     )
________________________________ )

      On February 17, 2021, counsel for Plaintiff, filed a motion for attorneys’ fees

pursuant to the Equal Access to Justice Act (“EAJA”).       ECF No. 27. In the motion,

counsel requests reimbursement for representation provided in the above-referenced

case in the amount $4,996.88 in attorney’s fees and $20.85 in expenses. Id. The

Commissioner filed a stipulation by and between the parties to an attorney fee of

$4,796.68 and expenses in the amount of $20.85. ECF No. 28. Accordingly, the court

grants Plaintiff's motion and directs the Commissioner to pay Plaintiff the stipulated sum

of $4,796.68 in attorney’s fees and $20.85 in expenses. Such payment shall constitute a

complete release from and bar to any and all further claims that Plaintiff may have under

the EAJA to fees, costs, and expenses incurred in connection with disputing the

Commissioner's decision.

      This award is without prejudice to the rights of Plaintiff's counsel to seek attorney

fees under section 206(b) of the Social Security Act, 42 U.S.C. § 406(b), subject to the

offset provisions of the EAJA. Under Astrue v. Ratliff, 130 S.Ct. 2521, 2528–29 (2010),
      4:19-cv-02502-DCC        Date Filed 03/29/21   Entry Number 31      Page 2 of 2




EAJA fees awarded by this court belong to Plaintiff and are subject to offset under the

Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). In the event Plaintiff has no

present debt subject to offset and Plaintiff has executed a proper assignment to Plaintiff’s

counsel, Defendant is directed to make the payment due to Plaintiff’s counsel. If Plaintiff

has no debt subject to offset and no proper assignment has been made by Plaintiff to

counsel, Defendant is directed to make the check due pursuant to this Order payable to

Plaintiff and delivered to Plaintiff’s counsel.

              IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
March 29, 2021
Spartanburg, South Carolina
